DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2022 was filed after the mailing date of the Notice of Allowance on 26 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-14, 21-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 2, 3, 5-12 and 28 which depend therefrom, and as previously noted in the Non-Final Rejection dated 11 June 2021 and the Notice of Allowance dated 26 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the portion of the second conductive line where the via is landed has a top surface above a top surface of a portion of the first conductive line below the dielectric cap.
Regarding independent claim 13, and claim 14 which depends therefrom, and as previously noted in the Notice of Allowance dated 26 October 2021, the prior art of record fails to teach or 
Regarding independent claim 21, and claims 22-25 and 27 which depend therefrom, and as previously noted in the Non-Final Rejection dated 11 June 2021 and the Notice of Allowance dated 26 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a thickness of the second conductive line is greater than a thickness of the first conductive line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899